  Case 1:20-cv-00464-RGA Document 1 Filed 04/02/20 Page 1 of 13 PageID #: 1



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE
TARGUS INTERNATIONAL LLC,                       )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       ) C.A. No. _________________
                                                )
VICTORINOX SWISS ARMY, INC.,                    ) DEMAND FOR JURY TRIAL
                                                )
               Defendant.                       )

                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Targus International LLC (“Targus” or “Plaintiff”), by and through its

undersigned attorneys, for its complaint for patent infringement against Defendant Victorinox

Swiss Army, Inc. (“Defendant”), alleges as follows:

                                         THE PARTIES

       1.      Plaintiff Targus International LLC is a Delaware limited liability company, with

its principal place of business at 1211 N. Miller Street, Anaheim, California 92806.

       2.      On information and belief, Defendant Victorinox Swiss Army, Inc. is a

corporation organized and existing under the laws of the State of Delaware, with its principal

place of business at 7 Victorinox Dr., Monroe, Connecticut 06468, and operates and owns the

website located at wenger.ch.

                                 JURISDICTION AND VENUE

       3.      This is an action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. §§ 1, et seq.

       4.      The Court has subject matter jurisdiction over the matters asserted herein under

28 U.S.C. §§ 1331 and 1338(a).
  Case 1:20-cv-00464-RGA Document 1 Filed 04/02/20 Page 2 of 13 PageID #: 2



         5.      The Court has personal jurisdiction over Defendant because: (1) Defendant is

incorporated in Delaware; (2) Defendant regularly and continuously conducts business in this

District and throughout Delaware, including by providing, selling, and offering to sell products,

including the Accused Products described below, to residents of this District; and (3) Defendant

has committed, and continues to commit, acts of patent infringement in this District and

throughout this State.

         6.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b) and (c),

and 1400(b), because Defendant resides in this District, and, upon information and belief, has

committed acts of infringement in this District.

                                   FACTUAL BACKGROUND

                                          The ’578 Patent

         7.      For more than three decades, the Targus group of companies, headquartered in

Anaheim, has been internationally recognized as an innovative creator and distributor of quality

laptop bags and cases. Targus has developed and introduced highly successful laptop bags and

cases, including “checkpoint friendly” laptop bags and cases designed to allow travelers to pass

through security checkpoints without removing their laptops from the case. For example, Targus

offers numerous travel briefcases and backpacks that are checkpoint friendly, including the

Checkpoint-Friendly Air Traveler Backpack (model TBB012US), Corporate Traveler Briefcases

(model        CUCT02UA15S,     CUCT02UA14S),           Spruce™   EcoSmart®     Checkpoint-Friendly

Backpacks (model TBB013US, TBB019US), Revolution Checkpoint-Friendly Backpacks

(model TEB005US, TEB012US), Mobile ViP Checkpoint-Friendly Backpack (model PSB862),

Blacktop Deluxe Checkpoint-Friendly Briefcase (model TBT275), and many others. Targus and




                                                   2
  Case 1:20-cv-00464-RGA Document 1 Filed 04/02/20 Page 3 of 13 PageID #: 3



Defendant are competitors in the market for checkpoint friendly bags, backpacks, and cases.

Targus has successfully obtained patent protection for its innovations.

       8.       Targus is the legal owner by assignment of U.S. Patent No. 8,567,578 entitled

“Portable Computer Case” (“the ’578 patent”), which the U.S. Patent and Trademark Office

lawfully and duly issued on October 29, 2013. A true and correct copy of the ’578 patent is

attached hereto as Exhibit A. The ’578 patent relates to “checkpoint-friendly” bags and cases.

       9.       Targus has complied with the provisions of 35 U.S.C. § 287, for example, by

selling checkpoint friendly travel products with packaging listing the ’578 patent and/or referring

consumers to its website, which lists the ’578 patent as covering its checkpoint friendly products.

                               Defendant’s Infringing Products

       10.      Defendant markets or has marketed numerous products as checkpoint friendly,

including those shown in the chart below and others that contain the same claimed features as

those listed below, that infringe the claims of the ’578 patent (“Accused Products”). The

Accused Products are non-limiting examples identified based on publicly available information.

            Accused Product Name                                  Item No.
        Wenger Legacy 16 Briefcase                               67652140
        Wenger Legacy 17 Slimcase                                67444140
        Wenger Algorithm Backpack                                 604972
            Wenger Buffer Backpack                                 604970
       Wenger Cyberwork Backpack                                  604969

         Wenger Flywalk Backpack                                  601204
        Wenger Legacy 16 Backpack                                67329140
 Wenger Odyssey Pro-Check 17” Computer                                -
               Backpack
Wenger Pro-Check 17” Computer Backpack                                -




                                                 3
  Case 1:20-cv-00464-RGA Document 1 Filed 04/02/20 Page 4 of 13 PageID #: 4



        11.     As just one non-limiting example, a description of how Defendant’s

representative checkpoint friendly Legacy 17 Slimcase (Item No. 67444140) infringes exemplary

claim 1 of the ’578 patent is set forth below. Claim language is indicated by italics. This

description is based on publicly available information, and the exemplary infringement

description is not exhaustive of the ways in which the Legacy 17 Slimcase infringes claim 1 or of

the claims that it infringes.

        Claim 1 preamble - A bi-fold case to allow for convenient security screening of a

computer, comprising:




        Claim 1[a] – a first storage section comprising a first outer side, a first inner side, a first

proximal end, and a first distal end opposite the first proximal end, the first outer side, first inner

side, first proximal end, and first distal end defining a first pouch with a first pouch opening and

a first pouch fastener coupled to the first pouch opening and configured to only secure the first

pouch opening, wherein the first outer and inner sides are configured to enable a scanning

device to scan through the first outer and inner sides and scan an interior of the first pouch,

wherein the first storage section further comprises a third pouch including a third pouch

opening, independent of the first pouch opening, and a third fastener to only secure the third

pouch opening; and



                                                  4
  Case 1:20-cv-00464-RGA Document 1 Filed 04/02/20 Page 5 of 13 PageID #: 5




       Claim 1[b-1] - a second storage section comprising a second outer side, a second inner

side having a surface area approximately equal to a surface area of the first inner side, a second

proximal end, and a second distal end opposite the second proximal end, the second storage

section comprising,




                                                5
  Case 1:20-cv-00464-RGA Document 1 Filed 04/02/20 Page 6 of 13 PageID #: 6




       Claim 1[b-2] - a second pouch and the second storage section configured without an

additional pouch, the second pouch configured to receive a computer, wherein the second

storage section and the second outer and inner sides are configured to enable a scanning device

to scan through the second outer and inner sides and scan an interior of the second pouch and a

computer disposed therein, and




                                              6
  Case 1:20-cv-00464-RGA Document 1 Filed 04/02/20 Page 7 of 13 PageID #: 7



       Claim 1[b-3] – a second pouch fastener configured to substantially enclose only the

second pouch and thereby retain a computer therein,




        Claim 1[c] - the second storage section foldably joined at the second proximal end to the

first proximal end of the first storage section such that the second proximal end and the first

proximal end are coupled adjacent one another to form a hinge configured to enable a scanning

device to scan through the hinge,




                                               7
  Case 1:20-cv-00464-RGA Document 1 Filed 04/02/20 Page 8 of 13 PageID #: 8



       Claim 1[d, e] - wherein the first and second inner sides are disposed adjacent one

another in the folded configuration and separated in an unfolded configuration

       wherein the first and second distal ends are disposed adjacent one another in the folded

configuration and separated from one another in the unfolded configuration,




       Claim 1[f] - wherein in the unfolded configuration with the outer sides of both the first

and second storage sections laid flat upon a same planar surface, an object in the first storage

section is removed from interfering with a scanner positioned above and below the second

storage section to enable uninhibited scanning of a computer in the second pouch of the second

storage section.




                                               8
  Case 1:20-cv-00464-RGA Document 1 Filed 04/02/20 Page 9 of 13 PageID #: 9




        12.   On information and belief, Defendant makes, uses, sells, offers for sale, and/or

imports the Accused Products. Wenger’s website, wenger.ch, that sells the Accused Products

identifies that the “Responsible legal entity for the United States [is] Victorinox Swiss Army,

Inc.”

        13.   On information and belief, Defendant has infringed, is currently infringing, and/or

unless enjoined will continue to infringe, various claims of the ’578 patent in this District and

elsewhere in the United States by making, using, selling, offering for sale and/or importing the

Accused Products.

        14.   On information and belief, Defendant sells and has sold the Accused Products

directly to consumers via its Internet website, wenger.ch, and through various third-party

distributors including, for example, amazon.com, officedepot.com, and staples.com.




                                               9
 Case 1:20-cv-00464-RGA Document 1 Filed 04/02/20 Page 10 of 13 PageID #: 10



                               Defendant’s Willful Infringement

       15.     Defendant was aware of the ’578 patent at least by March 23, 2020 when Targus

sent a letter to Defendant notifying it that Defendant’s “checkpoint friendly” products infringed

the ’578 patent and requesting a prompt response. The March 23, 2020 letter specifically

identified the following Wenger “checkpoint friendly” products named in this Complaint as

infringing the ’578 patent: Wenger Legacy 16 Briefcase (Item No. 67652140), Wenger Legacy

17 Slimcase (Item No. 67444140), Wenger Algorithm Backpack (Item No. 604972), Wenger

Buffer Backpack (Item No. 604970), Wenger Cyberwork Backpack (Item No. 604969), Wenger

Flywalk Backpack (Item No. 601204), Wenger Legacy 16 Backpack (Item No. 67329140),

Wenger Odyssey Pro-Check 17” Computer Backpack, and Wenger Pro-Check 17” Computer

Backpack. To date, Defendant has not responded. Despite its actual knowledge of the ’578

patent and its infringement since at least 2020, Defendant nonetheless kept its products on the

market and has continued to willfully and deliberately infringe the ’578 patent, and encouraged

others, including its distributors, to infringe. Defendant’s conduct was egregious in the face of

its actual notice of the ’578 patent, especially considering Defendant’s conduct showed a

disregard for Targus’ patent rights as a direct competitor.

                                    CAUSE OF ACTION
                          (Infringement of U.S. Patent No. 8,567,578)

       16.     Plaintiff realleges and incorporates herein by reference the allegations stated in

paragraphs 1-Error! Reference source not found. of this Complaint as if fully set forth herein.

       17.     Defendant has directly infringed and is directly infringing, either literally or under

the doctrine of equivalents, the ’578 patent under 35 U.S.C. § 271 et seq., by making, using,

selling, offering for sale, and/or importing into the United States the Accused Products, that

infringe at least claims 1-3, 12-14, 42, and 47 of the ’578 patent. Defendant has directly



                                                 10
 Case 1:20-cv-00464-RGA Document 1 Filed 04/02/20 Page 11 of 13 PageID #: 11



infringed and is directly infringing at least claim 42 by making, using, selling, offering for sale,

and/or importing into the United States the Accused Products that are made by a patented

process under 35 U.S.C. § 271(g).

       18.     On information and belief, Defendant has induced infringement and continues to

induce infringement of one or more claims of the ’578 patent by its distributors. Defendant had

actual knowledge of the ’578 patent and its applicability to its products, and nonetheless

intentionally actively induced direct infringement by third parties, including its distributors of the

Accused Products, and knew or should have known that these third parties would directly

infringe one or more of the claims of the ’578 patent. Defendant has and continues to actively

induce third parties, including its distributors, of the Accused Products, to make, use, sell, offer

for sale, and/or import into the United States the Accused Products in violation of 35 U.S.C.

§ 271(b). For example, on information and belief, Defendant encouraged and instructed its

distributors to sell or offer for sale the Accused Products in the United States that directly

infringe at least claims 1-3, 12-14, 42, and 47 of the ’578 patent, and to sell or offer for sale the

Accused Products that are made by a patented process that infringes at least claim 42.

       19.     Targus has sustained and will continue to sustain damages as a result of

Defendant’s infringement of the ’578 patent.

       20.     Targus is entitled to recover damages sustained as a result of Defendant’s

infringement in an amount to be proven at trial.

       21.     Unless Defendant is enjoined, Targus has also suffered and will continue to suffer

irreparable injury for which Targus has no adequate remedy at law.

       22.      Defendant has willfully infringed and continues to willfully infringe the ’578

patent despite its pre-suit, actual knowledge of the ’578 patent.




                                                   11
 Case 1:20-cv-00464-RGA Document 1 Filed 04/02/20 Page 12 of 13 PageID #: 12



                                    PRAYER FOR RELIEF

       WHEREFORE, Targus prays for the following relief:

       A.      A judgment in favor of Targus that Defendant has directly and/or indirectly

infringed one or more claims of the ’578 patent under 35 U.S.C. § 271;

       B.      A judgment and order requiring Defendant to pay Targus damages adequate to

compensate it for Defendant’s infringement of the ’578 patent, in an amount reflecting its lost

profits or not less than a reasonable royalty, and including supplemental damages for any

continuing post-verdict infringement up until the entry of judgment, with an accounting, as

needed, pre-judgment and post-judgment interest, and costs pursuant to 35 U.S.C. § 284;

       C.      A judgment in favor of Targus that Defendant’s infringement of the ’578 patent

has been willful, and awarding Targus enhanced damages under 35 U.S.C. § 284;

       D.      A judgment in favor of Targus that this case is exceptional under 35 U.S.C. § 285

and awarding Targus its attorney’s fees;

       E.      A permanent injunction enjoining Defendant, its respective officers, directors,

agents, servants, employees, and those persons in active concert or participation with them, from

infringing the ’578 patent in violation of 35 U.S.C. § 271;

       F.      Further relief as this Court deems just and proper.




                                                12
 Case 1:20-cv-00464-RGA Document 1 Filed 04/02/20 Page 13 of 13 PageID #: 13



                                DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Targus

International LLC hereby demands a trial by jury on all issues so triable.



                                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                  /s/ Jack B. Blumenfeld
                                                  _________________________________
                                                  Jack B. Blumenfeld (#1014)
                                                  Anthony D. Raucci (#5948)
                                                  1201 North Market Street
OF COUNSEL:                                       P.O. Box 1347
                                                  Wilmington, DE 19899-1347
Michelle E. Armond                                (302) 658-9200
Forrest M. McClellen                              jblumenfeld@mnat.com
ARMOND WILSON LLP                                 araucci@mnat.com
895 Dove Street, Suite 300
Newport Beach, CA 92660                           Attorneys for Plaintiff
(949) 932-0778                                    Targus International LLC

Douglas R. Wilson
ARMOND WILSON LLP
9442 Capital of Texas Highway North
Plaza One, Suite 500
Austin, TX 78759
(512) 267-1663

April 2, 2020




                                                13
